Citation Nr: 0916767	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-39 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1979 to 
August 1979 and from April 1989 to March 1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision.


FINDING OF FACT

The Veteran's claim of entitlement to service connection for 
a left knee disability was denied by a January 2002 rating 
decision; the evidence submitted since January 2002 is 
neither cumulative nor redundant of evidence that was already 
submitted, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision denying service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 
20.302, 20.1103 (2008).   

2.  New and material evidence has been submitted and the 
Veteran's claim of entitlement to service connection for a 
left knee disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  New and Material Evidence

In this decision, the Board grants reopening of the Veteran's 
claim for service connection for a left knee disability and 
remands the merits of the claim for additional development.  
Thus, no discussion of VA's duty to notify and assist is 
necessary.

The Veteran's claim of entitlement to service connection for 
a left knee condition was denied by an unappealed January 
2002 rating decision which is now final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Veteran's claim for service connection for a left knee 
disability was initially denied in a July 1999 rating 
decision.  Subsequently, the RO readjudicated the appeal on 
its own motion, once again denying the Veteran's claim in a 
January 2002 rating decision.  This rating decision found 
that while there was some evidence that the Veteran injured 
her left knee in service, the knee was found to be normal 
both at separation and again at a VA examination in 1999, and 
no evidence had been submitted showing continued treatment 
for the left knee during the ten years since the Veteran was 
discharged from active duty.  The Veteran did not appeal.

At the time of the January 2002 rating decision, the evidence 
of record contained service treatment records showing that 
the Veteran collapsed during training, striking her head, and 
causing swelling in her knee.  Also of record was a VA 
examination report from May 1999, which showed no current 
left knee disability, and x-rays from May 1999, which showed 
a normal left knee.  VA treatment records had also been 
obtained showing diagnoses of patellofemoral syndrome and 
bursitis in the left knee.

The Veteran's claim was previously denied as there was no 
showing of a left knee disability.  However, since her claim 
was denied, the Veteran submitted numerous VA treatment 
records showing knee treatment, which show diagnoses of 
multiple left knee disabilities, including chondromalacia, 
patellofemoral syndrome, degenerative joint disease, and 
osteoarthritis.  Additionally, treatment records show that 
the Veteran had a total left knee replacement surgery in 
2004.  Because these records had not previously been 
considered they are considered to be new, and because they 
address a reason the Veteran's claim was previously denied 
(namely that no evidence of a current left knee disability 
had been presented) they are considered to be material.

As such, new and material evidence has been presented and the 
Veteran's claim is therefore reopened.   


ORDER

New and material evidence having been submitted, the 
Veteran's claim of entitlement to service connection for a 
left knee disability is reopened.


REMAND

The Veteran had two stints of active duty while serving in 
the National Guard.  The first period of service ran from May 
1979 to August 1979.  During this time, service treatment 
records show that the Veteran was diagnosed with 
chondromalacia in her left knee and with Achilles tendonitis 
after feeling leg pains for 10 days in June 1979.  This 
appears to be the only knee related complaint for many years.  
On a retention physical in March 1985 the Veteran's upper 
extremities were found to be normal and the Veteran denied 
any knee problems on her medical history survey completed in 
conjunction with the physical.

The Veteran's second period of active duty spanned from April 
1989 to March 1990.  During this time, the Veteran reported 
that she was having knee pain in June 1989, and she was given 
a profile limiting her walking, standing, and running.  In 
November 1989, the Veteran fell striking both her left knee 
and her head, and it was noted that the left knee was 
moderately swollen with possible cartilage damage that might 
be hidden by the swelling.  Another record from that same day 
indicated that there was a small effusion with the left knee.  
In February 1991, a physical examination found the Veteran's 
lower extremities to be normal, and the Veteran denied any 
knee problems on her medical history survey completed in 
conjunction with the physical.

At a VA examination of her left knee in May 1999, the Veteran 
denied any current problems with her left knee.  The examiner 
indicated that the examination was normal, finding full range 
of motion in the left knee and no instability.  X-rays were 
also normal, showing no active disease or gross 
abnormalities.

Nevertheless, VA treatment records show that in August 2000, 
the Veteran complained of swelling in her left knee; and, in 
September 2000, she was assessed with chondromalacia.  
Additionally, in October 2000, degenerative joint disease was 
found in the Veteran's knees; and in January 2001, the 
Veteran was assessed with patellofemoral syndrome in the left 
knee and with pes anserinus bursitis.

In April 2003, the Veteran indicated that she had had left 
knee pain since her fall in service; although somewhat 
contradictorily in October 2003, the Veteran reported having 
only had left knee pain for approximately seven months.  At 
the October 2003 treatment session, the VA doctor diagnosed 
with patellofemoral syndrome with a medial compartmental 
osteoarthritis (as shown by x-ray).  The Veteran was advised 
to lose weight.  

In January 2004 the Veteran presented for treatment 
indicating that she had had a left knee injury since her time 
on active duty.  An MRI showed grade III chondromalacia in 
the medial facet and an intrasubstance tear of the posterior 
cruciate ligament with mucoid degeneration and a large radial 
tear of the medial meniscus.  An arthroscopy was recommended.

In August 2004, the Veteran had a total left knee 
arthroplasty performed.

As such, the Veteran's claims file shows several knee 
complaints on active duty and several diagnoses of post-
service left knee disabilities; but no opinion has been 
obtained addressing the etiology of any of the Veteran's 
current left knee disabilities.  As there is an indication 
that her disability may have its origins in service, an 
examination should be performed.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  The examiner should be 
provided with the Veteran's claims file 
and any opinion offered should be 
supported by a full rationale.  The 
examiner should specifically indicate 
whether it is as likely as not (50 
percent or greater) that the Veteran 
developed a left knee disability (to 
include chondromalacia, patellofemoral 
syndrome, degenerative joint disease, and 
osteoarthritis) as a result of her time 
on active duty. 

The RO should advise the Veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for her claim.  

2.  Thereafter, re-adjudicate the claim 
on appeal.  If the claim remains denied, 
provide the Veteran and her 
representative with a supplemental 
statement of the case which discusses all 
pertinent regulations and summarizes the 
evidence.  Allow an appropriate period 
for response and return the case to the 
Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


